Citation Nr: 0028372	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the legs, torso, and arms due to Agent Orange (AO) exposure.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
that determination, the RO denied a claim for service 
connection for skin disorder of the legs, torso, and arms as 
a result of exposure to AO.  The RO has denied the veteran's 
application to reopen a claim of entitlement to service 
connection for PTSD because the veteran had not submitted new 
and material evidence.  

The Board points out that in January 1998, a VA examiner 
diagnosed the veteran as having a generalized anxiety 
disorder and related that disability to veteran's service, 
amongst other things.  Thus, the record has raised a claim 
for service connection for an anxiety disorder.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  This matter is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran served in Vietnam from November 1966 to 
October 1967.  

2.  Although there is no objective evidence establishing that 
the veteran was exposed to Agent Orange in Vietnam, the 
record includes medical opinion the effect that the veteran's 
skin disorder of the arms, torso, and legs is attributable 
to, or consistent with, Agent Orange exposure.  

3.  In May 1992, the Board denied service connection for 
PTSD; that decision was affirmed on appeal in May 1993.

4.  Since the May 1992 Board denial (and subsequent May 1993 
affirmance on appeal), new evidence has not been associated 
with the claims file that is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, a skin disorder of the arms, torso, and legs was 
incurred during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  

2.  The Board's May 1992 denial of the claim for service 
connection for PTSD, affirmed on appeal in May 1993, is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).

3.  As new and material evidence has not been presented, the 
claim for service connection for PTSD is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991), 38 C.F.R. § 3.303 (1999).  

A.  Skin Disorder

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service.  38 C.F.R. § 
3.307(a)(6)(iii) (1999).  Thus, service connection may be 
presumed for residuals of exposure to Agent Orange by showing 
two elements. First, a veteran must show that he served in 
the Republic of Vietnam during the Vietnam War era.  38 
U.S.C.A. § 1116 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.307(a)(6) (1999).  Secondly, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See McCartt v. West, 12 Vet. App. 164 (1999).  
Those diseases are as follows: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, porphyria cutanea 
tarda, respiratory cancers, and soft-tissue sarcomas.  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The presumptive provisions do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994) (citing 38 C.F.R. § 3.303 (pertaining to in-
service radiation exposure)).  Although Combee specifically 
dealt with radiation claims, it also, by analogy, would apply 
to Agent Orange claims.  See Brock v. Brown, 10 Vet. App. 
155, 162-64 (1997).  Thus, in this case, the veteran may 
establish service connection for his skin disorder with proof 
of actual direct causation, in this case by either exposure 
to Agent Orange or other injury or disease in service.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service records reflect that the veteran served 
in the Republic of Vietnam from November 1966 to October 
1967.  The veteran's service medical records are negative for 
complaints, findings, or diagnoses pertaining to a skin 
disorder involving the legs, torso, and arms.  

Private medical records dated in 1990 and 1991 show diagnoses 
of exposure to AO.  There are no clinical findings or 
complaints pertaining to a skin disorder.  

During a VA January 1998 compensation and pension 
examination, the veteran reported that he developed a rash 
during his tour of duty in Vietnam, but that he did not 
receive treatment for it.  The veteran indicated that he 
received subsequent treatment and that the rash has not 
cleared.  The veteran reported that he was exposed to AO 
during service.  A physical examination of the skin revealed, 
in pertinent part, a diffuse tan, colored macular confluent 
hyperpigmentation which filled both axilla, the upper chest, 
upper abdomen, and portions of the back and both legs.  There 
was also a mild involvement of both inguinal areas.  The 
diagnoses included undiagnosed macular hyper-pigmented rash.  
In addendum dated in March 1998, the examiner noted that the 
veteran's past and present symptoms pertaining to his skin 
disorder consisted of itching and burning skin and 
inflammation and redness of the rash during hot, humid 
weather.  The examiner opined that a definite relationship 
seemed to exist between the onset of the veteran's rash and 
his having worked with a dioxin agent.  

The record includes a statement of P.H. Vanover, M.D., dated 
in August 1998.  Dr. Vanover stated that the veteran reported 
having been exposed to AO while service in Vietnam and that 
he had been experiencing generalized skin rash, especially 
about the torso.  The doctor observed a generalized non-
pruritic, non-melanotic rash on the veteran's torso, 
especially in the skin folds.  The doctor opined that the 
rash is exactly similar to rashes secondary to Agent Orange 
exposure.  

In this case, the evidence clearly establishes that the 
veteran served in Vietnam. 
Post service medical records reflect a diagnosis of macular 
hyper-pigmented rash.  The Board notes, however, that the 
veteran's skin disorder is not a skin disability 
presumptively recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  As the veteran 
does not have a diagnosis of one of the disorders 
specifically enumerated in 38 C.F.R. § 3.309(e), the 
presumption of exposure to Agent Orange or other herbicide 
agents is unavailable to him.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

That notwithstanding, the record includes VA and private 
medical opinions to the effect that the veteran's macular 
hyper-pigmented rash of the torso, arms, and legs is related 
to, or consistent with, exposure to AO.  While there is no 
evidence, aside from the veteran's assertions, to objectively 
establish that the veteran was, in fact, exposed to Agent 
Orange during his Vietnam service, the Board is mindful that 
the veteran has alleged such exposure, there is contrary 
evidence of record, and that, establishing such exposure, by 
official means, is virtually impossible.  Hence, it can 
reasonably be said that it is at least as like as not that 
such exposure occurred.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  Under the circumstances of 
this case, and with resolution of all reasonable doubt in the 
veteran's favor, the Board concludes that the criteria for a 
grant of service connection for a skin disorder of the skin 
disorder of the torso, arms, and legs is met.

B.  PTSD

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a nexus between current symptomatology and the 
in-service stressor.  See 38 C.F.R. 3.304(f) (1999).

In this case, service connection for PTSD previously was 
considered and denied.  In May 1992, the Board determined 
that the evidence did not support a grant of service 
connection for PTSD.  As noted in its decision, the evidence 
then before the Board included service and other records-to 
include the veteran's own statement-demonstrating that the 
veteran had not been involved in combat in service.  Service 
records revealed that the veteran served in served in Vietnam 
from November 1966 to October 1967; and that his military 
occupation specialty was that of a small weapons repairman; 
that the veteran served with Company E 2nd 3rd Infantry, 199th 
Infantry Brigade; and that his awards and decorations include 
the National Defense Service Medal, Vietnam Service Medal, 
and the Vietnam Campaign Medal.  

The medical evidence then before the Board included service 
medical records (negative for complaints findings, or 
diagnoses of PTSD); diagnoses of PTSD by a private 
physicians, in October 1989 and in March and April 1990, 
based on inaccurate histories of "combat involvement," and 
a prior VA diagnosis of PTSD; and reports of VA psychiatric 
examinations in June 1991, diagnosing other psychiatric 
disorders in lieu of PTSD.  

In denying the claim, the Board determined, in pertinent 
part, that the evidence did not support or warrant a 
diagnosis of PTSD.  The veteran appealed the Board's 
decision, and in May 1993, the Court affirmed the denial of 
the claim.  The current appeal stems from a January 1998 
attempt to reopen the claim for service connection for PTSD.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated, and submits evidence 
in support thereof, a determination as to whether such 
evidence in new and material must be made, and, if it is, as 
to whether it provides a basis for allowing the claim.  See 
38 C.F.R. § 20.1105.  See also 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Id.  
Second, if the Board determines that the evidence is "new 
and material," it must reopen the claim and determine 
whether it is well grounded.  Id.  Third, if the claim is 
well grounded, VA must evaluate the merits of the claim after 
ensuring that the duty to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Since the Board's May 1992 decision (and the Court's May 1993 
affirmance of that decision), number of medical records have 
been associated with the claims file.  These records include 
duplicate copies of previously considered VA examination 
reports and private medical records (to include treatment 
records from the Sunderland Clinic, dated between November 
1984 and March 1990; the October 1989 record from the Clinch 
Valley Psychiatric Center, and the report of a March 1990 
examination from Robert J. Dane, M.D.); additional treatment 
records from Sunderland Clinic, dating from January 1979 to 
October 1991; an August 1991 report of the Minnesota 
Multiphasic Personality Inventory (MMPI); an August 1991 
report of examination from Mental Health Clinic, Inc., signed 
by Pierce D. Nelson, M.D., and associated documents (dated in 
September 1991) apparently prepared in connection with a 
Social Security Administration claim; the reports of VA 
examination conducted in January 1998 (a psychiatric 
examination, and a general medical examination with a March 
1998 addendum); an August 1998 statement from P.H. Vanover, 
M.D.; and an August 1998 statement Herbert I. Hurwitz, M.D.  
Additional documents added to the record also consist of 
various statements submitted by and on the veteran's behalf.   

The duplicative medical records are, by definition, not new.  
Further, the statement by Dr. Hurwitz pertains to the 
veteran's treatment for gastric cancer, is not relevant to 
the instant issue, and, hence, is not material.  While the 
remainder majority of the other medical evidence is new, in 
the sense that it was not previously considered, the evidence 
is not substantially different from that before the Board in 
1992.  Like those previously of record, the additional 
Sunderland Clinic treatment records include a few references 
to PTSD among various diagnosis given, and Dr. Vanover noted 
that the veteran exhibited "classic post-traumatic stress 
disorder."  Significantly, however, as neither the clinical 
records nor Dr. Vanover identify the in-service stressful 
experiences underlying the diagnosis of PTSD, there still is 
no diagnosis of PTSD based on a verified (or verifiable) in-
service stressful experience.  [Parenthetically, the Board 
notes that while the veteran's representative has suggested 
that the veteran be granted service connection for PTSD in 
light of the "verified stressor of a friend being killed in 
Vietnam", there is no diagnosis of PTSD of record-
previously or currently-based on the occurrence of any such 
event.]  Additionally, neither the report of psychological 
testing nor actual reports of psychiatric examination added 
to the record culminated in a diagnosis of PTSD.  The 
assessment following the MMPI was schizophrenic disorder, or 
anxiety disorder in a paranoid personality.  Dr. Pierce 
diagnosed anxiety somatic conversion reaction, major 
depression (with endogenous and exogenous factors), as well 
as trouble counting, reading, memory, sensory motor 
functions, using a cash register, and figuring.  The VA 
psychiatrist who examined the veteran in January 1998 
diagnosed generalized anxiety disorder.  

Under these circumstances, and in the absence of any 
diagnosis of PTSD based on a verified or verifiable in-
service stressful experience, the Board must conclude that 
none of the newly submitted medical evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.  

While the veteran's assertions, and those advanced in his 
behalf, have been considered, the Board would point out that 
lay evidence, alone, does not provide a basis for reopening 
the claim.  Without the appropriate medical training or 
expertise, laypersons are not competent to render an opinion 
on a medical matter, such as a diagnosis, or an opinion as to 
etiology of a claimed disability.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Furthermore, where, as here, resolution of 
the issue turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993). 

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to Board's May 1992 
denial of the claim (and the May 1993 affirmance of that 
decision on appeal), when viewed either alone or in light of 
the evidence previously or record, is new and material for 
purposes of reopening the previously denied claim.  Hence, 
the claim must be denied.  The Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  Moreover, 
the veteran has been informed of the evidence necessary to 
complete his application to reopen his claim.  See 38 
U.S.C.A. § 5103(a); Graves v. Brown, 8 Vet. App. 522, 524 
(1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim for service connection for PTSD, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for a skin disorder involving the arms, 
torso, and legs due to herbicide AO exposure is granted.  

As new and material evidence has not been presented, the 
petition to reopen the claim for service connection for PTSD 
is denied.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 

